  Case 18-26631       Doc 46     Filed 09/10/19 Entered 09/10/19 16:08:27           Desc Main
                                   Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re:                                       )       18-26631
                                             )
BRIANNA SANDERS,                             )       Chapter 13
                                             )
                      Debtor                 )       Hon. Judge: THORNE

                                    NOTICE OF MOTION

To the following persons or entities who have been served via electronic mail:
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Marilyn O. Marshall, Chapter 13 Trustee: courtdocs@chi13.com

To the following persons or entities who have been served via U.S. Mail:
See attached list.


Please take notice that I shall appear before the following named Bankruptcy Judge, or any other
Judge presiding in his or her stead at 219 S. Dearborn Street, Chicago, IL 60604, and in the
following courtroom (or any other place posted), and present the attached Motion to Modify
Chapter 13 Plan, at which time and place you may appear.

         JUDGE:       THORNE
         ROOM:        613
         DATE:        October 2, 2019
         TIME:        9:30 AM

                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before September 10, 2019, at 5:30 p.m., with proper postage
prepaid, unless a copy was provided electronically by the Bankruptcy Court.

DATE OF SERVICE: September 10, 2019                  /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr., A.R.D.C. #6329415

Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
  Case 18-26631       Doc 46    Filed 09/10/19 Entered 09/10/19 16:08:27   Desc Main
                                  Document     Page 2 of 4


To the following persons or entities who have been served via U.S. Mail:

Brianna Sanders
2541 West 70th St. Apt. 1
Chicago, IL 60629

City of Chicago Department of Finance
c/o Arnold Scott Harris P.C.
111 W Jackson Blvd Ste.600
Chicago IL.60604

NPRTO Illinois, LLC
256 West Data Drive
Draper, UT 84020

Aaron's, Inc.
PO Box 100039
Kennesaw, GA 30156
  Case 18-26631        Doc 46   Filed 09/10/19 Entered 09/10/19 16:08:27             Desc Main
                                  Document     Page 3 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re:                                       )       18-26631
                                             )
BRIANNA SANDERS,                             )       Chapter 13
                                             )
                       Debtor                )       Hon. Judge: THORNE

                        MOTION TO MODIFY CHAPTER 13 PLAN

         NOW COMES the Debtor, BRIANNA SANDERS, by and through her attorneys, David

M. Siegel & Assoc., LLC, to present this Motion, and in support thereof states as follows:

1) This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and Internal Operating Procedure

   15(a) of the United States District Court for the Northern District of Illinois Eastern Division.

2) Debtor filed a petition for relief under Chapter 13 of Title 11 USC on September 21, 2018.

3) The current plan requires payments of $125.00, per month with General Unsecured Creditors

   receiving not less than 10% of allowed claims.

4) Debtor is currently in default on her plan payments because Debtor needed to have repairs

   done for the car that she rents from Lyft. Debtor is able to make her current monthly

   payments but is unable to cure her default.

5) Debtor seeks to modify her plan under 11 U.S.C. § 1329, increase her monthly payment in

   order for her Chapter 13 plan to complete in 60 months, and repay the current default over

   the remaining span of the plan. This will increase the monthly payment to $130.00 per

   month.

6) Debtor will be able to afford the increase in her monthly payments by decreasing her costs on

   various expenses.
  Case 18-26631       Doc 46     Filed 09/10/19 Entered 09/10/19 16:08:27          Desc Main
                                   Document     Page 4 of 4


7) The plan will complete within 60 months if the Debtor’s motion is granted and unsecured

   creditors will still receive no less than 10% of their allowed claims.

8) Debtor requests the above relief without any intent to defraud her creditors.



   WHEREFORE, the Debtor, BRIANNA SANDERS, prays that this Honorable Court enter an

Order to Modify the Chapter 13 Plan and for other such relief as the Court deems fair and proper.


                                                     Respectfully Submitted,

                                                     /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr., A.R.D.C. #6329415
                                                     Attorney for the Debtor

David M. Siegel & Associates, LLC
790 Chaddick Drive
Wheeling, IL 60090
(847) 520-8100
